DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:  Honda et al (US 2018/0030867) teaches a first and second oil gallery having respective pressure sensors.  Yu et al (US 2017/0198654) teaches a pressure sensor that provides a current oil pressure that is input into a calculator.  Kamiya et al (US 2013/0310216) teaches a hydraulic chamber wherein the pressure is controlled in a feedback manner to increase or decrease the opening of a discharge port.  Yamamoto et al (US 2013/0332036) teaches a pressure pump that is controlled by a feedback of ejecting pressure of the hydraulic pump and pressure difference between a discharge port and a suction port.  Taguchi (US 2015/0300218) teaches an oil supply device having a bypass valve that is regulated by pressure sensors.  Kaguchi et al (US 2016/0222843) teaches an oil supply apparatus having a first oil pressure sensor upstream of a main gallery and a second oil pressure sensor downstream the main gallery.  The prior art does not teach nor render obvious an oil system for an engine comprising a controllable pump arranged in fluid flow with an oil reservoir for pumping oil from the reservoir, a first gallery fluid .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747